Citation Nr: 1707855	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  13-08 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a rating in excess of 40 percent for an undiagnosed illness manifested by arthralgias, headaches, fatigue, and memory problems. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The Veteran had active service from August 1971 to September 1975 and from February 1976 to July 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in October 2016.  A transcript is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At the October 2016 hearing, the Veteran's representative noted that the most recent VA examination of the Veteran's service connected disability had been conducted in March 2014.  She contends that it is too old to reflect the current severity of the Veteran's disability.  The Veteran also testified that his disability continues to gradually worsen.  For example, the Veteran testified that when his chronic fatigue syndrome flares up he will sit in his recliner for several hours and that this rest may occur 2 to 3 times per day, depending on the type of activity his is doing.  The Veteran added that he cannot stand for any length of time or walk for any long distance.  

The fulfillment of the statutory duty to assist includes conducting a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that an evaluation of the disability will be a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Furthermore, the veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  On remand, updated VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records pertaining to the treatment of the Veteran's undiagnosed illness/chronic fatigue syndrome dating from December 1, 2016 to the present and associate them with the claims file.  

2.  Schedule the Veteran for a VA examination of his undiagnosed illness manifested by arthralgias, headaches, fatigue, and memory problems.  All indicated tests and studies should be conducted, and all symptoms associated with this disability should be identified.  The claims file should be made available to the examiner for use in the study of this case, and the examination report should indicate that it has been reviewed.  

3.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



